Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Whether the action of the Board of Estimate of the City of New York in vacating and closing East 98th Street and conveying the land in the middle of the street to Holy Family R. C. Church violated the rights of plaintiff under the First and Fourteenth Amendments. The Court of Appeals held that plaintiff’s constitutional rights were not violated. [See 8 N Y 2d 991.]